COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Humphreys and Senior Judge Hodges


CARL EDWARD LORD
                                             MEMORANDUM OPINION *
v.     Record No. 0049-02-4                      PER CURIAM
                                                JUNE 25, 2002
DEBRA K. LORD


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       M. Langhorne Keith, Judge

            (Peter D. Greenspun; Christie A. Leary;
            Greenspun & Mann, P.C., on brief), for
            appellant.

            No brief for appellee.


       Carl E. Lord (husband) appeals the decision of the circuit

court awarding Debra K. Lord (wife) a protective order against

him.   On appeal, husband contends the trial court erred in (1)

finding the evidence sufficient to support the issuance of the

protective order, (2) admitting evidence of husband's prior bad

acts, and (3) admitting wife's affidavit in lieu of her

presentation of direct evidence.     Upon reviewing the record and

opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
        On appeal, we view the evidence and all reasonable

inferences in the light most favorable to wife as the party

prevailing below.     See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              Background

        Husband and wife divorced in June 2000.    Pursuant to a

visitation schedule, husband visits with the parties' young

daughter, Marissa, on Sundays.    On the evening of June 7, 2001,

husband arrived at wife's apartment to return Marissa.      Appellant

began arguing with wife about the visitation schedule.      Husband

waved his finger in wife's face and refused to give wife the

sleeping child.    Wife testified appellant walked away from her

apartment carrying Marissa.    Wife followed.     Husband turned and

shoved, elbowed, and grabbed wife.       She stated she is afraid of

husband.

        Michelle Thieling testified she lived in the same apartment

complex as wife and that she was in the parking lot on June 7,

2001.    Thieling saw husband looked angry as he held wife by her

right elbow and that wife looked scared.      Ronald Winters testified

he heard wife calling for help.    When he opened his door, he saw

wife trying to call the police.    Winters stated that wife appeared

frightened and upset.    Winters contacted the police.    The

following day, wife obtained a temporary protective order against

husband.



                                 - 2 -
     The evidence also indicated appellant was charged with

assaulting wife in 1997.   The charge was dismissed conditioned

upon husband's attending counseling.

                              Analysis

                                 I.

     "The judge's authority to issue the protective order

derived from Code §§ 16.1-278.14 and 16.1-279.1."    Goodwin v.

Commonwealth, 23 Va. App. 475, 480, 477 S.E.2d 781, 783 (1996).

     In pertinent part, Code § 16.1-279.1 states that "[i]n

cases of family abuse, the court may issue an order of

protection to protect the health and safety of the petitioner

and to effect the rehabilitation of the abusing person and

reconciliation of the parties as the court deems appropriate."

"'Family abuse' means any act involving violence, force, or

threat including any forceful detention, which results in

physical injury or places one in reasonable apprehension of

serious bodily injury and which is committed by a person against

such person's family or household member."   Code § 16.1-228.     A

"family or household member" includes "the person's former

spouse, whether or not he or she resides in the same home with

the person."   Id.

     The trial court believed the testimony of wife and her

witnesses.   "Determining the credibility of witnesses who give

conflicting accounts is within the exclusive province of the

jury, which has the unique opportunity to observe the demeanor

                               - 3 -
of the witnesses as they testify."       Lea v. Commonwealth, 16 Va.

App. 300, 304, 429 S.E.2d 477, 479 (1993).      Husband grabbed,

pushed, and elbowed wife during a verbal argument.      He refused

to surrender Marissa and placed wife in fear for her safety.

The evidence was sufficient to prove that husband committed an

act of abuse against a family member, and Code §§ 16.1-278.14

and 16.1-279.1 authorized the judge to issue an order to protect

wife.

                                  II.

        Husband argues the trial court erred by admitting evidence

of the 1997 assault charge.    However, when wife's counsel

questioned husband regarding the prior incident, husband merely

objected without explanation or argument.

        Rule 5A:18 requires that objections to a trial court's

action or ruling be made with specificity in order to preserve

an issue for appeal.     Campbell v. Commonwealth, 12 Va. App. 476,

480, 405 S.E.2d 1, 2 (1991) (en banc).      A trial court must be

alerted to the precise "issue" to which a party objects.       Neal

v. Commonwealth, 15 Va. App. 416, 422-23, 425 S.E.2d 521, 525

(1992).    "'It is the duty of a party . . . when he objects to

evidence to state the grounds of his objections, so that the

trial judge may understand the precise question . . . he is

called upon to decide.'"     Simmons v. Commonwealth, 6 Va. App.
445, 450, 371 S.E.2d 7, 10 (1988) (citation omitted).      Husband

did not present the grounds of his objection to the trial court.

                                 - 4 -
Accordingly, Rule 5A:18 bars our consideration of this question

on appeal.     Moreover, the record does not reflect any reason to

invoke the good cause or ends of justice exceptions to Rule

5A:18.

                                  III.

        Husband also argues the trial court erred by admitting

wife's affidavit in lieu of presenting direct evidence and by

requiring him to proceed with his direct evidence.

        Husband's counsel asked the court, "Do you want us just to

respond to the affidavit?"     The trial judge replied, "I want you

to respond to the affidavit," to which counsel responded,

"That's fine."     Husband did not object to the procedure at the

time.     Husband, "having agreed upon the action taken by the

trial court, should not be allowed to assume an inconsistent

position."     Clark v. Commonwealth, 220 Va. 201, 214, 257 S.E.2d
784, 792 (1979).     "No litigant . . . will be permitted to

approbate and reprobate - to invite error . . . and then to take

advantage of the situation created by his own wrong."      Fisher v.

Commonwealth, 236 Va. 403, 417, 374 S.E.2d 46, 54 (1988).        Thus,

we do not consider this question presented.

        Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

                                                            Affirmed.




                                 - 5 -